Citation Nr: 1759099	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 27, 2013, to include on the basis of clear and unmistakable error in various prior RO decisions.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claim for a TDIU.  

The Veteran submitted a timely Notice of Disagreement (NOD) regarding a TDIU in March 2012.  Thereafter, in a January 2014 rating decision, the RO increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) from 50 percent to 100 percent, effective June 27, 2013.  In a March 2014 Statement of the Case (SOC), the RO indicated that this rendered the issue of a TDIU beyond June 27, 2013 moot.  However, the issue of entitlement to a TDIU prior to that date is still in appellate status.

In February 2015, the Veteran and his spouse testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the pending claim.  Specifically, in an October 2017 Informal Hearing Presentation (IHP), the Veteran's representative made several allegations of CUE regarding effective dates for prior grants of service connection as well as the accuracy of current and prior ratings for service-connected PTSD, type II diabetes mellitus, and right knee osteoarthritis.  The Veteran's representative argued that, but for these errors, the Veteran would have satisfied the schedular criteria for entitlement to a TDIU at an earlier date-addressing one of the reasons given for the denial of the Veteran's claim in the March 2014 SOC.

In the October 2017 IHP, the Veteran's representative first raised CUE with respect to an April 2010 rating decision.  Specifically, the representative stated that the Veteran in fact first filed a claim for entitlement to service connection for an acquired psychiatric disorder in March 1986.  However, in a June 1986 rating decision addressing the March 1986 claim, the RO only rendered a decision regarding the Veteran's right knee.  Later, in an April 2010 rating decision, the Veteran was granted service connected for PTSD with an effective date of December 3, 2009.  The representative indicated that it was CUE to award an effective date in December 2009 instead of March 1986 as the claim had been pending without adjudication for approximately 34 years.

Relatedly, the representative contended that, in the April 2010 rating decision, the RO's determination to award the Veteran an initial 50 percent rating for PTSD was also CUE.  The representative indicated that, but for CUE in the April 2010 rating decision, the Veteran should have been awarded an initial 70 percent rating for PTSD.  

Regarding the Veteran's right knee osteoarthritis, the representative argued that the RO committed CUE in a July 2002 rating decision when it assigned the Veteran a 10 percent rating following a temporary 100 percent rating for a period of convalescence.  Next, the representative contended that a June 2010 rating decision contained CUE as, but for the error, the Veteran would have received a rating higher than 20 percent for his right knee osteoarthritis.  

In regard to his service-connected diabetes, the Veteran's representative contended that there was CUE in a November 2012 rating decision regarding the assignment of the effective date for diabetes.  But for this error, the representative claimed that the effective date would have been prior to February 7, 2012.

Lastly, the representative indicated that it was CUE in the April 2010 rating decision not to infer, develop, and adjudicate a claim for entitlement to a TDIU as it was reasonably raised by the record-a January 2010 VA examination report in particular.  The representative contended that it was therefore incorrect to state that the Veteran's claim period began in June 201-the date when the Veteran submitted an informal TDIU claim on a VA Form 21-4138.

These allegations of CUE have not yet been adjudicated by the RO in the first instance, and, therefore, the Board does not have jurisdiction over them at this time.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (en banc) (providing that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the AOJ in the first instance); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  As the Veteran's claim for entitlement to a TDIU prior to June 27, 2013 may be dependent upon the multiple CUE contentions, the Board will remand the matter so that the RO may adjudicate them in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the contentions of clear and unmistakable error raised by the Veteran's representative in an October 2017 Informal Hearing presentation, specifically:

(a) The award of a 10 percent disability rating, effective May 1, 2002, for right knee osteoarthritis in a July 2002 rating decision;

      (b) Regarding an April 2010 rating decision: 

(i) the effective date for the award of service connection for PTSD;

			(ii) the initial 50 percent rating for PTSD; and

(iii) whether a claim for a TDIU was raised by the record and should have been adjudicated;

(c) The award of a 20 percent rating, effective November 18, 2009, for right knee osteoarthritis in a June 2010 rating decision; and

(d) The effective date for the award of service connection for type II diabetes mellitus in a November 2012 rating decision.

2. Then reconsider the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




